Citation Nr: 0709062	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for hypertensive 
cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from May 1967 to January 
1993.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2005 decision by the RO.

The veteran testified at a hearing held on September 14, 
2006, before the undersigned Board member.

The veteran was service connected for hypertension by a March 
1993 RO decision with a noncompensable rating effective 
February 1, 1993.  By a September 2002 decision, the RO 
granted a 10 percent increased rating for hypertension 
effective December 17, 2001.  By its February 2005 decision, 
the RO granted service connection for hypertensive 
cardiomyopathy with a noncompensable rating effective 
February 12, 2004.  

The veteran contends that his symptoms of hypertensive 
cardiomyopathy warrant a compensable evaluation.

Cardiomyopathy is evaluated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7020 (2006), which provides that when a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required, a 10 percent rating is 
assigned.  If a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is assigned.  
When there has been more than one episode of acute congestive 
heart failure in the past year, or a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent 


rating is assigned.  When there has been chronic congestive 
heart failure, or a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent rating is assigned.

During March 2006 the claims file was reviewed by a 
cardiologist at the Leavenworth VAMC.  The VA cardiologist, 
in pertinent part, noted that echocardiogram reports of 
January 28, 2005, showed the veteran's left ventricle was 
normal in size with no evidence of hypertrophy with a normal 
left ventricle ejection fraction (LVEF) of 52 percent.  It 
appears that the VA reviewer's opinion was that this 
echocardiogram test was more accurate than a January 31, 
2005, chest x-ray which showed cardiomegaly (an enlarged 
heart), and an electrocardiogram report that indicated left 
ventricle hypertrophy (LVH).  The VA reviewer also stated 
that the January 28, 2005, echocardiogram reports did not 
confirm prior abnormal myocardial perfusion imaging reports 
of September 4, 2002 and August 13, 2003, based on 
electrocardiogram stress testing which showed a LVEF of 30 
percent and LVH, and a LVEF of 41 percent and LVH, 
respectively.  The VA reviewer's opinion raises the question 
of whether the veteran has ever actually had LVH, or 
cardiomyopathy.  (The reviewer noted that hypertensive 
cardiomyopathy presents with left ventricular hypertrophy, 
thick or dilated heart, and heart failure, none of which were 
reported on the January 2005 echocardiogram.)

The Board also notes that the VA reviewing cardiologist, in 
his May 2006 addendum report, opined that treatment of the 
veteran's hypertension, and specifically the use of the drug 
Carvedilol (also called Coreg), was responsible for 
normalizing LVEF from previously reported lower values.  The 
record indicates that the veteran was using Coreg, Acupril, 
and Norvase to control his hypertension.  This raises the 
question, inasmuch as the veteran's hypertension and LVEH are 
apparently now under control, whether continued use of these 
medications is needed to maintain control of cardiomyopathy.  
The VA reviewer also indicated that a May 2006 myocardial 
perfusion Dipyridamole stress test revealed an ejection 
fraction of 55 percent, which correlated well with the 
measured ejection fraction of the 


January 28, 2005, echocardiogram, and that these two test 
results were the best representation of the veteran's 
condition.  As with his earlier comments, this suggests the 
possibility that earlier x-ray and electrocardiogram results 
showing hypertrophy might have been incorrect.  

In evaluating the veteran's service-connected disability, the 
issue of whether or not the veteran currently has (or has in 
the past had) cardiac hypertrophy, and whether or not 
continuous medication is required, are significant factors 
included in the applicable Diagnostic Code 7020, as noted 
above.  This is especially so where, as here, VA must 
consider the possibility of a staged original rating.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other 
words, if earlier electrocardiographic or x-ray results show 
cardiac hypertrophy, and these results are considered 
reliable, the criteria for a 30 percent rating would be met, 
at least for the period when such was the case.  In order to 
clarify whether the veteran in fact met such criteria for any 
period since the date service connection was awarded 
(February 12, 2004), further medical opinion evidence is 
required.  

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.  Ask the veteran to identify, and 
provide releases for, any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment records, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Send the claims file to the same VA 
cardiologist at the Leavenworth VAMC who 
reviewed the file in March 2006 for 
further review consistent with the 
Board's comments above.  (If he is no 
longer available, send the file to a 
different cardiology specialist.)  The 
reviewer should order any additional 
examination and/or diagnostic testing 
he/she deems appropriate to respond to 
the following:  The reviewer should 
provide opinions on whether the veteran 
has ever been accurately diagnosed with 
LVH in the past; whether he presently has 
LVH; whether the low LVEF numbers in the 
past were indicative of LVH; and whether 
continuous medication is necessary to 
maintain the veteran's currently 
(apparently normalized) LVEF.  A complete 
and detailed rationale should be provided 
for each opinion.  If it is determined 
that earlier x-rays or 
electrocardiographic results showing 
hypertrophy were not accurate, an 
explanation should be provided.

3.  Thereafter, take adjudicatory action 
on the veteran's claim for an increased 
rating for his service-connected 
cardiomyopathy.  If the benefit sought 
remains denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC). 

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).  

